DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings were received on 3/5/19.  These drawings are acknowledged.
Response to Amendment
The amendments to the claims and abstract of the specification, in the submission dated 3/5/19, are acknowledged and accepted.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 12, 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (US 2015/0048348).
Consider claim 1, Huang et al. disclose a color filtering film, comprising: 
a color filtering layer (162, color layer), the color filtering layer comprising a plurality of groups of color filtering units (165/166/167, RBG filters), each group of color filtering units comprising a first color filtering unit, and a third color filtering unit, any first color filtering unit being spaced apart from the third color filtering unit (filters 165 and 167 are spaced apart); and 
a quantum dot layer (15, quantum dot layer), laminated on the color filtering layer (the dot layer is applied to the color filtering layer 162 and forms a composite structure) [0011-0016].
Consider claim 12, Huang et al. disclose a color filtering film, wherein the quantum dot layer comprises a quantum dot material to be excited by a blue light (blue light 104 is applied to the quantum dot layer 15 via the OLED) [0012].
Consider claim 15, Huang et al. disclose a color filter substrate comprising the color filtering film according to claim 1 (11, substrate) [0011-0016].
Consider claim 16, Huang et al. disclose a color filter substrate, wherein the quantum dot layer of the color filtering film is disposed to be proximal to a light incident direction of the color filter substrate (the quantum dot layer 15 is applied to the light entering surface of the color filter layer 162), and the color filtering layer is disposed to be proximal to a light exiting direction of the color filter substrate (the color layer is located at the light exiting direction) [0011-0016]. 

Consider claim 18, Huang et al. disclose a display device, further comprising: a blue backlight source (blue OLED), wherein the blue backlight source is at a side of the quantum dot layer, away from the color filtering film (the OLED is a backlight source) [0012].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-11, 13, 14, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2015/0048348) in view of Madhusudan (US 2014/0313112).
Consider claim 2, Huang et al. disclose a color filtering film wherein the color filtering layer further comprises a second color filtering unit (second filter 166) [0011-
Consider claim 3, the modified Huang et al. reference discloses (e.g. figures 1-2 of Madhusudan) a color filtering film, wherein only the second color filtering unit (blue subpixel) is disposed between the red color filtering unit (red subpixel) and the green color filtering unit (green sub-pixel), and the fourth color filtering unit (white subpixel) and the second color filtering unit are disposed at opposite sides of the green color filtering unit (along the vertical direction the sub-pixels have the arrangement of RBGW) [0026-0031, 0040 of Madhusudan].
Consider claim 4, the modified Huang et al. reference discloses (e.g. figures 1-2 of Madhusudan) a color filtering film, wherein the second color filtering unit is a blue color filtering unit (blue sub-pixel), and the fourth color filtering unit is a white color filtering unit (white subpixel) or a yellow color filtering unit (along the vertical direction the sub-pixels have the arrangement of RBGW) [0026-0031, 0040 of Madhusudan] 

Consider claim 6, the modified Huang et al. reference discloses a color filtering film, wherein a width of an orthographic projection of the first quantum dot unit on the color filtering layer is equal to or greater than a width of the first color filtering unit (the widths of the quantum dot portions and the filter portions have a same width; see figure 2 of Huang) [0011-0016 of Huang]. 
Consider claim 7, the modified Huang et al. reference does not explicitly disclose that the orthographic projection of the first quantum dot unit on the color filtering layer overlaps at least one of the color filtering units next to the first color filtering unit in a direction perpendicular to the color filtering layer.  However, in a different embodiment, Huang (e.g. figure 3) discloses that the orthographic projection of the first quantum dot unit on the color filtering layer overlaps at least one of the color filtering units next to the first color filtering unit in a direction perpendicular to the color filtering layer (see figure 3 of Huang, the quantum dot layer overlaps one of the filtering units next to the first filtering unit) [0017-0022].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to combine the embodiments of figures 2 and 3 in Huang to have the orthographic projection of the first quantum dot 
Consider claim 8, the modified Huang et al. reference discloses (e.g. figure 2 of Huang) a color filtering film, wherein the at least one of the color filtering units next to the first color filtering unit comprises a non-overlapping portion, and the non-overlapping portion is non-overlapped with the orthographic projection of the first quantum dot unit on the color filtering layer in the direction perpendicular to the color filtering layer (see figure 2, the quantum dots layer can be discontinuous so that portions of the filter units can remain unoverlapped) [0011-0016 of Huang]. 
Consider claim 9, the modified Huang et al. reference discloses a color filtering film, wherein a width of an orthographic projection of the second quantum dot unit on the color filtering layer is equal to or greater than a width of the third color filtering unit (the widths of the quantum dot portions and the filter portions have a same width; see figure 2 of Huang) [0011-0016 of Huang]. 
Consider claim 10, the modified Huang et al. reference does not explicitly disclose a color filtering film, wherein the orthographic projection of the second quantum dot unit on the color filtering layer overlaps at least one of the color filtering units next to the third color filtering unit in a direction perpendicular to the color filtering layer 
However, in a different embodiment, Huang (e.g. figure 3) discloses that the orthographic projection of the quantum dot unit on the color filtering layer overlaps at least one of the color filtering units next to the third color filtering unit in a direction perpendicular to the color filtering layer (see figure 3 of Huang, the quantum dot layer 
Consider claim 11, the modified Huang et al. reference discloses a color filtering film, wherein the at least one of the color filtering units next to the third color filtering unit comprises an non-overlapping portion, and the non-overlapping portion is non-overlapped with the orthographic projection of the second quantum dot unit on the color filtering layer in the direction perpendicular to the color filtering layer (see figure 2, the quantum dots layer can be discontinuous so that portions of the filter units can remain unoverlapped) [0011-0016 of Huang]. 
Consider claim 13, the modified Huang et al. reference discloses a color filtering film, wherein the first quantum dot unit is a red quantum dot unit and the second quantum dot unit is a green quantum dot unit (quantum dots can be red 152 and green 153) [0011-0016 of Huang].
Consider claim 14, the modified Huang et al. reference discloses a color filtering film, wherein the first color filtering unit is a red color filtering unit, the second color filtering unit is a blue color filtering unit, the third color filtering unit is a green color filtering unit, and the fourth color filtering unit comprises at least one of a white color filtering unit and a yellow color filtering unit (see figures 1-2 of Madhusudan; along the 
Consider claim 19, the modified Huang et al. reference discloses a color filtering film, wherein the color filtering layer further comprising a second color filtering unit (166, second filter).  
However, Huang does not explicitly disclose a fourth filtering unit, the first color filtering unit and the third color filtering unit being spaced apart from each other by at least one of the second color filtering unit and the fourth color filtering unit.
Huang et al. and Madhusudan are related as filtering devices.  Madhusudan discloses (e.g. figures 1-2) a filtering device comprising a fourth filtering unit (W, sub-pixel) wherein the first color filtering unit and the third color filtering unit being spaced apart from each other by at least one of the second color filtering unit and the fourth color filtering unit (along the vertical direction the sub-pixels have the arrangement of RBGW) [0026-0031, 0040].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Huang et al., to include the fourth filtering unit and filter arrangement, as taught by Madhusudan, in order to increase luminance of the display.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 6:00 am to 3:30 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JRC/JADE R CHWASZ/Primary Examiner, Art Unit 2872